Citation Nr: 0415581	
Decision Date: 06/17/04    Archive Date: 06/23/04	

DOCKET NO.  03-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for paralysis of the 
right leg. 

2.  Entitlement to service connection for urethral cancer.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan that denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1979 to December 1979, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  

The issue of entitlement to service connection for paralysis 
of the right leg will be addressed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for urethral cancer has been obtained.

2.  Service medical records contain no evidence of 
complaints, treatment or diagnosis of any genitourinary 
disorder, and urethral cancer was first shown many years 
following separation from service.

3.  Urethral cancer is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Urethral cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VCAA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the November 2002 
rating decision as well as the Statement of the Case issued 
in connection with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, a letter 
to the veteran from the RO dated in October 2002, prior to 
the decision in this case, as well as a letter dated in 
February 2003, specifically notified the veteran of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
that evidence.  Therefore, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private and VA medical records identified 
by the veteran.  While the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for urethral cancer, the Board finds that such an 
examination is not necessary in this case.  In this regard, 
while the record contains evidence that the veteran had been 
diagnosed with urethral cancer many years following 
separation from service, there is an absence of any evidence 
that indicates that the veteran's urethral cancer may be 
related to service, and this includes the veteran's service 
medical records.  Thus, the Board finds that there is 
sufficient medical evidence to make a decision in this claim.  
Furthermore, the veteran and his representative have not 
suggested that a VA examination is necessary to decide this 
claim, nor have they made the Board aware of any additional 
evidence that needs to be obtained in order to decide the 
veteran's claim.  Accordingly the Board finds that the VA has 
done everything necessary to assist the veteran and that no 
further action is necessary to satisfy the requirements of 
the VCAA.  Consequently, the case is now ready for appellate 
review.  

Background and Evidence

The veteran's service medical records, including reports of 
physical examinations performed in December 1978 in 
connection with the veteran's entry into service and in 
August 1979 in connection with the veteran's separation from 
service, contain no complaints, treatment or diagnosis of any 
genitourinary disorder, including urethral cancer.  A service 
medical record dated in June 1979 shows the veteran was seen 
with a history of surface neurosensory deficit on a patch of 
his right thigh.  The impression was meralgia paresthetica.  
The veteran was provided a block in the distribution of the 
right lateral femoral cutaneous nerve.  

A VA Form 21-526 (Veteran's Application for Compensation 
and/or Pension) received in September 2002 reflects that the 
veteran filed a claim for service connection for disabilities 
which included urethral cancer.  The veteran reported 
treatment in 1997 from the VA Medical Center in Detroit and 
from Henry Ford Hospital.  

VA medical records dated between 1993 and 2002 include a 
record dated in May 1997 which shows the veteran was seen 
with a left groin mass and that a biopsy had disclosed the 
presence of squamous cell carcinoma that was positive for a 
urological etiology.  The assessment was squamous cell 
carcinoma of the left groin with probably urethral primary.  
In October 1997 the veteran underwent urethral surgery for 
transitional cell carcinoma.  Private medical records dated 
between 1998 and 2000 show treatment for transitional 
carcinoma of the urethra.  

An October 2002 letter to the veteran informed him of the 
substance of the VCAA, including the division of 
responsibilities between the veteran and the VA in obtaining 
evidence.  The veteran was informed of the need to submit 
evidence showing his urethral cancer began in service and 
medical evidence relating that current disability to service.  
The need to submit such service was reiterated in an 
additional letter to the veteran dated in February 2003.  

No specific contentions were related by the veteran in his 
Notice of Disagreement or Substantive Appeal.  In his 
representative's VA Form 646 (Statement of Accredited 
Representative in Appealed Case), it was asserted that the 
veteran contends that his cancer of the urethra was caused by 
an infection he received as a nerve block while on active 
duty in 1979.  

Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For showing 
of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptomatology after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Also, service connection may be 
granted for certain chronic diseases, such as a malignant 
tumor manifested within one year's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Generally, to prove service connection, the record 
must contain:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an inservice occurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board's review of the evidence discloses that the 
veteran's urethral cancer is unrelated to service.  The 
veteran's service medical records contain no evidence of 
complaints, treatment, or diagnosis of any genitourinary 
disorder, including urethral cancer.  In addition, medical 
records dated following separation from service show that the 
veteran's caner was first diagnosed more than one year 
following separation from service.  Significantly, there is 
no medical evidence of record that in any way relates the 
post-service diagnosis of urethral cancer to service, 
including the nerve block the veteran received during service 
in June 1979.  

While the veteran's representative has suggested that the 
nerve block the veteran received in June 1979 caused his 
urethral cancer, the Board notes that the veteran's 
representative does not appear to have any medical training 
or specialized expertise which would permit him to offer an 
opinion that clearly requires medical expertise.  The Board 
would also observe that while the veteran did indeed receive 
a nerve block injection during service, the site of the 
injection was in the veteran's right thigh, whereas the 
earliest manifestation of the veteran's urethral cancer was 
in his left groin, the opposite extremity of the one injected 
during service.  

In order to warrant service connection for urethral cancer, 
the evidence must include medical evidence of a relationship 
of the disorder to service.  The veteran was advised of the 
need to submit such evidence by way of letters from the RO to 
him dated in October 2002 and February 2003, but no medical 
evidence demonstrating a nexus between the urethral cancer 
and service was submitted.  Since there is absolutely no 
evidence that suggests that the veteran's urethral cancer is 
related to service, beyond his representative's assertion 
that the urethral cancer was related to the nerve block 
injection in service, the Board concludes that service 
connection for urethral cancer is not established.  


ORDER

Service connection for urethral cancer is denied.  




REMAND

With respect to the veteran's claim for service connection 
for paralysis of the right leg, the Board observes that the 
veteran has not been afforded a VA examination in connection 
with this claim.  In this regard, the Board notes that 
service medical records document that the veteran was seen in 
June 1979 with complaints of surface neurosensory deficit on 
a patch of his right thigh and that he was provided a nerve 
block in the distribution of the right lateral femoral 
cutaneous nerve.  While remaining service medical records 
contain no further reference to the meralgia paresthetica 
diagnosed at that time, the Board construes the veteran's 
claim for paralysis of the right leg filed in September 2002 
as suggesting that he has had a continuity of symptomatology 
since service.  As such, under the facts and circumstances of 
this case, the Board believes that the veteran should be 
afforded a VA examination to ascertain the nature and 
etiology of any disorder that may be present in the right 
leg.  

The Board also notes that the veteran has not indicated 
whether he has received any treatment for his right leg 
following his separation from service.  As such, the Board 
finds that the RO should contact the veteran and specifically 
inquire as to whether he has received any treatment for his 
right leg paralysis since his separation from service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA continue to be satisfied.  
The veteran and his representative should 
be notified that if there is any other 
evidence or information that they think 
will support the veteran's claim to 
inform the RO, and that if they have any 
evidence in their possession that 
pertains to his claim to send it to the 
RO.  

2.  The veteran should be contacted and 
asked to complete authorizations for 
release of medical records for all 
treatment the veteran received for 
paralysis of his right leg since his 
separation from service.  

3.  The veteran should be afforded an 
examination of his right leg to ascertain 
the nature and etiology of all disorders 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records 
dated in June 1979 and offer comments and 
an opinion as to the nature of any 
paralysis of the right leg that may be 
present, as well as the nature of any 
other disorder of the right leg that may 
be present, and whether any currently 
diagnosed disorder is causally or 
etiologically related to symptomatology 
shown in the veteran's service medical 
records.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claim file or in the alternative, the 
claims file, must be made available to 
the examiner for a review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  It the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



